NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                         DEC 16 2021
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

TRAVIS WADE AMARAL,                              No.   19-15003

                Petitioner-Appellant,            D.C. No. 2:16-cv-00594-JAT

 v.
                                                 MEMORANDUM*
CHARLES L. RYAN; ATTORNEY
GENERAL FOR THE STATE OF
ARIZONA,

                Respondents-Appellees.

                    Appeal from the United States District Court
                             for the District of Arizona
                    James A. Teilborg, District Judge, Presiding

                     Argued and Submitted December 7, 2021
                            San Francisco, California

Before: WARDLAW, BRESS, and BUMATAY, Circuit Judges.

      Travis Amaral appeals the district court’s denial of his petition for habeas

corpus, arguing that his combined sentence of life with eligibility for parole after

57.5 years for crimes he committed as a juvenile constitutes cruel and unusual

punishment prohibited by the Eighth Amendment. U.S. Const. amend. VIII. We



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
have jurisdiction pursuant to 28 U.S.C. §§ 1291 and 2253(c)(1)(A), and we affirm.

      “We review de novo the district court’s denial of [Amaral’s] habeas corpus

petition.” Sanders v. Cullen, 873 F.3d 778, 793 (9th Cir. 2017). Our review of the

state court decision is governed by the Anti-Terrorism and Effective Death Penalty

Act of 1996 (“AEDPA”). 28 U.S.C. § 2254(d). Relief cannot be granted unless

the petitioner demonstrates that the last reasoned state court decision—here, the

decision of the Arizona Court of Appeals—was “contrary to, or involved an

unreasonable application of, clearly established Federal law, as determined by the

Supreme Court of the United States.” Lockyer v. Andrade, 538 U.S. 63, 70–71

(2003) (quoting 28 U.S.C. § 2254(d)). At the time that the Arizona Court of

Appeals issued its decision, clearly established federal law provided “that the

Eighth Amendment forbids a sentencing scheme that mandates life in prison

without possibility of parole for juvenile offenders.” Miller v. Alabama, 567 U.S.

460, 479 (2012).

      1.     The Arizona Court of Appeals did not contradict or unreasonably

apply clearly established federal law by refusing to extend Miller to sentences that

Amaral argues are the functional equivalent of life without the possibility of parole

(LWOP). At most, Amaral was serving a sentence that was functionally equivalent

to LWOP, given that he would be eligible for parole after serving 57.5 years. But

we have already held that it is not clearly established that the Eighth Amendment


                                          2
bars sentences that are functionally equivalent to LWOP for juvenile offenders.

See Demirdjian v. Gipson, 832 F.3d 1060, 1076–77 (9th Cir. 2016).

      2.     The Arizona Court of Appeals also did not contradict or unreasonably

apply clearly established federal law by finding that Amaral’s sentence was not the

functional equivalent of LWOP. As the district court stated, “The parties have not

cited, and the Court has not located, a case that draws a line which says that a

number of years in prison, or an age at the time of parole eligibility, converts a

sentence of a particular length to a ‘functional equivalent’ life sentence.” Nor have

we found a case so holding, so we cannot conclude that the state court violated

AEDPA’s deferential standards.

      3.     Finally, the Arizona Court of Appeals did not contradict or

unreasonably apply clearly established federal law in concluding that Miller

applies to only mandatory LWOP sentencing schemes. It was not mandatory that

Amaral’s sentences run consecutively, because the sentencing judge was permitted

to and did consider Amaral’s age and its attendant characteristics and

circumstances in determining whether the sentences should run consecutively or

concurrently. See Miller, 567 U.S. at 476. At multiple points, the Miller Court

limited its holding to LWOP sentencing schemes that are mandatory. See id. at

479 (“We therefore hold that the Eighth Amendment forbids a sentencing scheme

that mandates life in prison without possibility of parole for juvenile offenders.”);


                                          3
see also id. at 489 (“By requiring that all children convicted of homicide receive

lifetime incarceration without possibility of parole, regardless of their age and age-

related characteristics and the nature of their crimes, the mandatory-sentencing

schemes before us violate . . . the Eighth Amendment's ban on cruel and unusual

punishment.”). Because Miller has not been extended to non-mandatory LWOP

sentencing schemes, the Arizona Court of Appeals did not contradict or

unreasonably apply federal law by declining to extend Miller’s protections to

Amaral’s sentence.

      AFFIRMED.




                                          4